Citation Nr: 0508235	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-27 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and an individual identified as a former 
comrade in arms 


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The appellant contends that she had active service in the 
Commonwealth Army of the Philippines (USAFFE).

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 administrative decision 
of the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to VA benefits.  In October 2003, the appellant 
testified at an RO hearing.


FINDINGS OF FACT

The appellant did not have qualifying active military service 
for purposes of VA benefits.


CONCLUSION OF LAW

Basic eligibility for VA benefits is not established. 38 
U.S.C.A. §§ 101(2), 107(a), 1310, 1521, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the appellant of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of August 2001 and February 2002 VA 
letters, which are prior to the August 2002 administrative 
decision.  

After receiving the appellant's request for an application 
for VA benefits, the RO notified the appellant in an August 
2001 letter that she should forward a military discharge 
certificate or other acceptable evidence of military service, 
or request proof of service from the Philippine Veterans 
Affairs Office or the Noncurrent Records Branch, Office of 
the Adjutant General, GHQ, in Camp Aguinaldo, Quezon City.  
In the February 2002 letter, the RO notified the appellant 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  The RO notified the 
appellant of her responsibility to respond in a timely manner 
to VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for her.  The RO also requested the appellant to 
advise VA if there was any other information or evidence she 
considered relevant to her claim, so that VA could help by 
obtaining that evidence. 

In an August 2002 administrative decision, the RO notified 
the appellant that her claim for VA benefits was denied 
because her name did not appear on the RO's roster of 
recognized guerillas.  It was noted that the guerilla 
recognition program was terminated on June 30, 1948 and 
subsequent to that date no authority exists to alter, amend, 
or modify decisions with respect to recognition.  In a July 
2003 statement of the case, the RO provided the appellant 
with the criteria from 38 C.F.R. § 3.203, pertaining to 
evidence of valid service, and notified her of a July 2002 
response from the U.S. Department of the Army, which showed 
"no service as a member of the Philippine Commonwealth Army, 
including recognized guerillas, in the service of the United 
States Armed Forces."  The RO also notified the appellant 
that the determination of the Service Department is binding 
on VA.  In a February 2004 supplemental statement of the 
case, the appellant was provided with the definition of 
"veteran," 38 C.F.R. § 3.1(d) and the regulations pertaining 
to qualifying Philippine service, located at 38 C.F.R. 
§§ 3.40, 3.41(a).  The RO confirmed its administrative denial 
in supplemental statements of the case dated in September 
2004 and November 2004.  

Upon a review of the claims folder, the Board finds that the 
appellant was notified of the evidence and information 
necessary to verify her military service; was notified of the 
respective responsibilities of VA and herself as it pertained 
to who was responsible for obtaining such evidence; and also 
was notified to submit all relevant evidence she had to the 
RO.  Thus, the Board concludes that the duty to notify the 
appellant has been satisfied under 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In this case 
VA has obtained negative service verification from the NPRC.  
The appellant submitted an April 2004 statement that she 
served in the guerillas under the name, "Sol Melba."  In 
July 2004, a response from the NPRC showed that a search 
under "Sol Melba" warranted no change from prior negative 
certification.  An August 2004 response from NPRC also shows 
service could not be verified by searching under the names, 
"Sormelba," "Ormelba," or "Melba Sol."  The appellant 
has not indicated the existence of any other evidence that 
would aid in substantiating her claim.  As the evidence shows 
that there are no records to verify the appellant's military 
service, VA is under no obligation to obtain them.  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994) (citing Porter 
v. Brown, 5 Vet. App. 233, 237 (1993) ("VA ha[s] no duty to 
seek to obtain that which [does] not exist")).    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to verifying service is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In March 2004, the appellant submitted a statement that the 
evidence she provided shows that she is a former recognized 
guerilla in the USAFFE.  

A document dated in January 1946 indicates that the appellant 
was a 1st Lieutenant in the Co. "B" Infantry and Leader of 
the medical group in the 1st Battalion of Hukbalahap Southern 
Luzon Command.  It also indicates that she rendered good 
service to the organization and to the 1st Calvary operated 
at Pagbilao, Tayabas; and that her name should be included in 
the file roster of the Hukbalahap Southern Luzon Command.  
The same information was reported on a February 1946 
document, except it was noted that she was a member of 
Medical Group, Co. "A" 1st Bn., in Hukbalahap, Southern 
Luzon Command, USAFFE Guerilla.  The February 1946 document 
also specifies that she rendered good service to the 1st 
Calvary U.S. 6th Army, recognized in February 1945.

A document dated in April 1946 indicates that a request was 
made to the Chief of Staff of the Philippine Army to change 
the appellant's rank from M/Sgt to 1st Lieutenant.

Another April 1946 document reportedly from the U.S. Army 
shows honorable discharge at the Headquarters 145th 
Replacement Battalion (PS) APO 74.

An undated document certified by a Commanding Officer from 
Hukbalahap, Southern Luzon Command indicates that the 
appellant was a 1st Lieutenant in the 3rd Plt. "H.Q." company 
"C" with members of Hukbalahap Guerilla unit G-3 Southern 
Luzon Command; that she rendered good service to the guerilla 
organization and to the 1st Calvary operated at Pagbilao, 
Tayabas (now Quezon); and that on April 3, 1945, she helped 
and cooperated in the mopping-up campaign with the "A" Co. 
1st Cavalry Div. 

An undated document entitled Certification for Military 
Service indicates that the appellant was inducted into the 
guerilla unit in Hukbalahap in July 1943 and was assigned to 
the 3rd Platoon Company, "H.Q." where she was designated 
leader of the First Aid group.  It was noted that she 
participated as a medical leader in various battles from 
October 1943 to December 1945, when she was honorably 
discharged. 

A commanding officer certified on another undated document 
that the appellant served in the 3rd Platoon HQ Company "A" 
under Battalion Headquarters and was a 1st Lieutenant and 
commander of the First Aid group.  It is also noted that she 
is on the recognized roster of Hukbalahap Southern Command 
Villegas Regiment recognized by the Guerilla Affairs Branch 
of the Philippine Army Division G-3.

A joint affidavit dated in December 1997 is signed two top 
ranking officials and a commanding officer, who attest that 
they know for a fact that the appellant served in the 
Hukbalahap underground guerilla resistance movement as 1st 
Lieutenant of the Southern Luzon Command, 1st Aid Med. Div., 
operating in the province of Luzon.  

A document dated in December 1998 from the Philippine 
Veterans Affairs Office certifies service in World War II as 
Lieutenant in the People's Anti-Japanese Army in Hukbalahap 
Southern Luzon Command G3, with date of recognition in 
January 1946.  It is noted that the appellant was entitled to 
old age pension with this office.  Another document from the 
Philippine Veterans Affairs Office, entitled Statement of 
Service, shows that in July 1995 the appellant certified that 
she was inducted in April 1943 as 2nd Lieutenant in the 
Hukbalahap Medical Unit RC. No. 11.

A document dated in July 1999 from a Commanding Officer of 
Southern Luzon Command, Guerilla Unit G-3 indicates that as 
the highest commanding officer still living, he is helping 
the officers know their rights and can provide a 
certification at the General Headquarters.  

An undated document entitled People's Anti-Japanese Army 
supplementary roster shows a list of names under 3rd Platoon, 
H.Q., which includes the appellant's name listed as 1st 
Lieutenant.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included. Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army. 38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.  Service department findings 
are binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

The Board finds that the appellant's claim for benefits is 
without legal merit.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier. 38 C.F.R. § 3.41.  In July 2002 the NPRC 
certified that the claimant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
This finding was continued in NPRC responses dated in July 
2004 and August 2004 after searches were made under different 
names.  VA is prohibited from finding, on any basis other 
than a service department document or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  Service department findings are binding on VA 
for purposes of establishing service in the United States 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Although the appellant has asserted that the documents from 
the Philippine Veterans Affairs Office and commanding 
officers in the Hukbalahap Southern Luzon Command are 
sufficient evidence of his military activities, the Board 
notes that the law, and not the facts, is dispositive in this 
case.  The documents from the Philippine Veterans Affairs 
Office and the commanding officers of the Hukbalahap Southern 
Luzon Command are not service department documents and 
therefore are insufficient to establish qualifying service 
for purposes of VA benefits.  38 C.F.R. § 3.203.  The same is 
true of the joint affidavit; this is not a service department 
document and thus cannot establish valid service.  As the 
law, and not the evidence, is dispositive, the appeal is 
denied due to the absence of legal merit.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.


	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


